Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the response filed on 07/25/2022.
Claims 1-13 and 19-20 have been examined and are pending; claims 14-18 and 21-22 are non-elected. This Action is made Non-FINAL.
Election/Restrictions
Applicant elects, with traverse, Group-I, comprising claims 1-13 and 19-20, for prosecution of this patent application in the reply filed on 07/25/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demirjian (US 10,097,583) and in view of Chalakudi (US 2019/0116142).
Regarding claim 1, Demirjian discloses a method comprising: 
detecting an attempt by a user via a computing device to access a service enabled by a computing system via a network (Demirjian col.7; lines 56-60. Demirjian teaches that the customers 102 or automated agents 106 may request connection to the service provider 110 via one or more connections and, in some embodiments, via one or more networks and/or entities associated therewith, such as servers connected to the network, either directly or indirectly); 
transmitting via the network to the computing system a first request to access the service in response to detecting the attempt by the user to access the service (Demirjian col.8; lines 12-24. Demirjian teaches that to enable the customers 102 to interact with the online retailer 110, the computer system client device may transmit one or more Hypertext Transfer Protocol (HTTP) requests 112 over the network to one or more web servers operated by the online retailer 110. The request may be received by the request routing service and directed to the appropriate web server for responding to the request. The web servers may be responsible for delivering the website and associated content to the customer 102 through the computer system client device in response to the one or more HTTP requests 112 received over the network), the first request comprising at least one empty personally identifiable data structure (Demirjian col. 8; lines 36-47. Demirjian teaches that the online retailer 110 may receive one or more requests over connection and stream, or otherwise cause transmission of, the requests or information contained in the request to the bot detection service. The bot detection service may be responsible for maintaining a signature list of possible automated agent signatures and/or redirecting requests suspected of being generated by an automated agent 106. For example, the signature list may contain IP addresses associated with a suspected automated agent. See also col. 2; lines 57-66); 
receiving access to the service from the computing system for the user (Demirjian claim 6. Demirjian teaches that transmit a cookie in response to the second request regardless of whether the solution to the security check indicates automated agent activity, where the cookie is configured to allow access to the one or more resources of the service provider). 
Demirjian teaches,  transmitting via the network to the computing system a first request to access the service in response to detecting the attempt by the user to access the service (Demirjian col. 8; lines 12-24 ) and transmit a cookie in response to the second request regardless of whether the solution to the security check indicates automated agent activity, where the cookie is configured to allow access to the one or more resources of the service provider (Demirjian claim 6). However, Demirjian does not explicitly disclose transmitting via the network to the computing system a second request to access the service in response to the first failure to access the service, the second request comprising artificial personally identifiable information.
However, in an analogous art, Chalakudi teaches determining a first failure to access the service responsive to the first request (Chalakudi par. 0025. Chalakudi teaches that a second message may be transmitted in response to the operation failing, such as, for example, to request a second operation to be performed. See also par. 0022 and 0058)
transmitting via the network to the computing system a second request to access the service in response to the first failure to access the service, the second request comprising artificial personally identifiable information (Chalakudi par. 0025. Chalakudi teaches that Message 101 may comprise any suitable transfer of data between two applications, systems, or the like. For example, message comprise personally identifiable information (PII), financial data, transaction account data, and/or any other suitable type of data. A status message may be transmitted in response to the first message indicating whether the operation was successfully performed or failed. A second message may be transmitted in response to the operation failing, such as, for example, to request a second operation to be performed. See also par. 0022-0023 and 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chalakudi with the method and system of Demirjian, wherein transmitting via the network to the computing system a second request to access the service in response to the first failure to access the service, the second request comprising artificial personally identifiable information to provide users with a means for  to ensure data transfer between systems is accurate, complete and on-time (Chalakudi par. 0002).
Regarding claim 3, Demirjian and Chalakudi disclose the method of claim 1,
Demirjian further discloses wherein transmitting the first request comprising the at least one empty personally identifiable data structure comprises requesting access to a webpage using a fresh cookie file comprising an empty browsing history (Demirjian col. 2; lines 57-66. Demirjian teaches that The information associated with the request may include information corresponding to a customer session, customer purchase history, browser history, number and frequency of the requests, Internet Protocol (IP) address corresponding to the requests, cookie associated with the request, parameter associated with the request, client application responsible for generating the request, behavioral attributes of the requestor, or any other information suitable for determining whether there is a significant enough probability of the request having been submitted by an automated agent).
Regarding claim 4, Demirjian and Chalakudi disclose the method of claim 1,
Chalakudi further discloses wherein transmitting the first request comprising the at least one empty personally identifiable data structure comprises requesting access to a webpage using a fresh profile (Chalakudi par. 0025. Chalakudi teaches that Message 101 may comprise any suitable transfer of data between two applications, systems, or the like. For example, message comprise personally identifiable information (PII), financial data, transaction account data, and/or any other suitable type of data).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chalakudi with the method and system of Demirjian, wherein transmitting via the network to the computing system a second request to access the service in response to the first failure to access the service, the second request comprising artificial personally identifiable information to provide users with a means for  to ensure data transfer between systems is accurate, complete and on-time (Chalakudi par. 0002).
Regarding claim 6, Demirjian and Chalakudi disclose the method of claim 1,
Chalakudi further discloses wherein determining the first failure to access the service comprises determining a partial failure to access the service (Chalakudi par. 0025. Chalakudi teaches that a status message may be transmitted in response to the first message indicating whether the operation was successfully performed or failed. A second message may be transmitted in response to the operation failing, such as, for example, to request a second operation to be performed. See also par. 0022-0023 and 0058).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chalakudi with the method and system of Demirjian, wherein transmitting via the network to the computing system a second request to access the service in response to the first failure to access the service, the second request comprising artificial personally identifiable information to provide users with a means for  to ensure data transfer between systems is accurate, complete and on-time (Chalakudi par. 0002).
Regarding claim 7, Demirjian and Chalakudi disclose the method of claim 1,
Demirjian further discloses wherein detecting the attempt by the user to access the service comprises receiving a request from the user to access via the network a webpage hosted on the computing system (Demirjian col.7; lines 56-60. Demirjian teaches that the customers 102 or automated agents 106 may request connection to the service provider 110 via one or more connections and, in some embodiments, via one or more networks and/or entities associated therewith, such as servers connected to the network, either directly or indirectly).
Regarding claim 8, Demirjian and Chalakudi disclose the method of claim 1,
Demirjian further discloses wherein the first failure to access the service comprises a partial failure to access features of a website hosted on the computing system (Demirjian col.7; lines 56-60. Demirjian teaches that the customers 102 or automated agents 106 may request connection to the service provider 110 via one or more connections and, in some embodiments, via one or more networks and/or entities associated therewith, such as servers connected to the network, either directly or indirectly).  
Chalakudi further discloses wherein determining the first failure to access the service comprises determining a partial failure to access the service (Chalakudi par. 0025. Chalakudi teaches that a status message may be transmitted in response to the first message indicating whether the operation was successfully performed or failed. A second message may be transmitted in response to the operation failing, such as, for example, to request a second operation to be performed. See also par. 0022-0023 and 0058).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chalakudi with the method and system of Demirjian, wherein transmitting via the network to the computing system a second request to access the service in response to the first failure to access the service, the second request comprising artificial personally identifiable information to provide users with a means for  to ensure data transfer between systems is accurate, complete and on-time (Chalakudi par. 0002).
Regarding claim 9, Demirjian and Chalakudi disclose the method of claim 1,
Demirjian further discloses further comprising transmitting via the network the first request further comprising an instruction to not accept cookie files from the service (Demirjian col.5; lines 47-54. Demirjian teaches that Non-blocking CAPTCHA, inactive non-blocking CAPTCHA and monitoring the use of CAPTCHA cookies may be used to measure the false positive rate of suspected automated agent traffic. For example, if the false positive rate is within an acceptable threshold, then a blocking action could be triggered to mitigate the unwanted traffic at a future point in time without unveiling to the author of the automated agent that the activity of the automated agent has been detected in the process).
Regarding claim 10, Demirjian and Chalakudi disclose the method of claim 1,
Demirjian further discloses further comprising transmitting via the network the first request further comprising an instruction to block at least one media type of the service from being received from the computing system (Demirjian col.14; lines 63-67. Demirjian teaches that the modal pop-up box 312 contains a security check 304 with obfuscated text requiring the requestor to enter the text displayed in security check 304. Other variations of the security check may be used in accordance with the present disclosure. For example, the security check 304 may be a game, a discount code, a coupon, a media clip, a purchase request, a survey or other mechanism configured to receive human interaction).
Regarding claim 19; claim 19 is directed to a system associated with the method claimed in claim 1.  Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Allowable Subject Matter
Claims 2, 5, 11-13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections, set forth in this Office action is resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495